UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche Small Cap Core Fund (formerly DWS Small Cap Core Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 36 Tax Information 37 Advisory Agreement Board Considerations and Fee Evaluation 42 Board Members and Officers 47 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Investment Process Portfolio management uses an active process that combines financial analysis with an assessment of corporate strategy and management quality. Portfolio management focuses on stocks that they believe are undervalued relative to their intrinsic worth. Portfolio management considers various fundamental factors including, but not limited to, free cash flow yield and return on invested capital in seeking to identify undervalued securities. For the 12-month period ended September 30, 2014, Class A shares of Deutsche Small Cap Core Fund returned 3.05%, compared with the Russell 2000® Index return of 3.93%. The 12 months ending September 30, 2014 represented a period of moderation for small-cap stock returns following a strong 2013. During the period, small-cap stocks significantly underperformed large caps, reversing the prior period’s performance. Some speculated whether small-cap underperformance was a cause for worry, but economic conditions in the United States continued to strengthen. In fact, given the sharp contrast between improving economic data in the United States and deteriorating signals from abroad, fundamentals favored small caps over large caps, as small companies typically have less foreign sales exposure. Within the small-cap universe, the top-performing sectors were utilities, health care and financials. Small-cap stocks in the energy, consumer discretionary and telecom segments lagged the benchmark. "Over the coming months, we believe that continued recovery for the domestic economy, a declining U.S. budget deficit and the benefits of greater U.S. energy independence will be supportive of the stock market." Positive Contributors to Fund Performance During the fund’s most recent fiscal year, the largest contribution to performance came from stock selection in health care. Within health care, the portfolio held three stocks that benefited from the Affordable Care Act’s expansion of Medicaid — the managed care organizations Centene Corp. and Molina Healthcare, Inc., and the social service provider Providence Service Corp., all of which posted very strong returns as their memberships swelled. Pharmaceutical service provider Albany Molecular Research, Inc. also rallied as it began to consolidate other outsourcing firms, while the medical device company ArthroCare Corp.* benefited from its acquisition by Smith & Nephew for a healthy premium. Stock selection in industrials and consumer discretionary also added to returns. * Not held in the portfolio as of September 30, 2014. Ten Largest Equity Holdings at September 30, 2014 (13.9% of Net Assets) 1. Providence Service Corp. Provides privatized family social services 1.5% 2. Albany Molecular Research, Inc. Outsourcer of integrated chemistry products 1.5% 3. Centene Corp. A multi-line managed care organization that provides Medicaid and Medicaid-related programs 1.4% 4. Pericom Semiconductor Corp. Designs, develops and markets interface integrated circuits 1.4% 5. Calix, Inc. Provides communications access systems and software 1.4% 6. Pantry, Inc. Operator of convenience stores 1.4% 7. ANN, Inc. Owned subsidiary, retails women's apparel, shoes and accessories 1.4% 8. West Pharmaceutical Services, Inc. Applies value-added services to the process of bringing new drug therapies and health care products to global markets 1.3% 9. Take-Two Interactive Software, Inc. Developer of entertainment software games 1.3% 10. Brown Shoe Co., Inc. Operator of retail shoe stores 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 47 for contact information. Negative Contributors to Fund Performance For the 12-month period ended September 30, 2014, the energy stocks that were held by the fund detracted from relative performance. Specifically, the exploration and production companies Energy XXI (Bermuda) Ltd.* and Swift Energy Co.,* and the energy service companies Key Energy Services, Inc.* and Dawson Geophysical Co.* all suffered from a combination of poor execution against earnings expectations and declining oil prices. The fund has sold all four stocks. Stock selection in the information technology sector also detracted from performance. * Not held in the portfolio as of September 30, 2014. Outlook and Positioning Over the coming months, we believe that continued recovery for the domestic economy, a declining U.S. budget deficit and the benefits of greater U.S. energy independence will be supportive of the stock market. While the bull market began five and a half years ago, many economists believe that it could be sustained significantly longer than previous cycles because it has been relatively weak thus far. Typical factors that end a bull market, including inflation and excessive optimism, are neither present nor on the near-term horizon. While the U.S. Federal Reserve Board (the Fed) looks likely to raise interest rates (from near zero) in 2015, rates typically need to rise for a number of years before they put pressure on the stock market. Overall, we believe the fund is positioned for continued economic expansion. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS, Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Michael A. Sesser, CFA, Assistant Vice President Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2009. — Portfolio Manager and Equity Research Analyst: New York. — Previously, Business Intelligence Analyst, Corporate Executive Board (best practices research company) from 2005–2007; Research Associate, Competition Policy Associates (economics consulting firm) from 2003–2005. — BA in Ethics, Politics & Economics, Yale University; MBA (with distinction), Stephen M. Ross School of Business, University of Michigan; CFA Charterholder. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000® Index. The Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest US companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Consumer discretionary is the sector of the economy that includes companies (such as apparel and automobile companies) that sell nonessential goods and services. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Overweight means that a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means that a fund holds a lower weighting in a given sector or stock. Performance Summary September 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 3.05% 13.47% 5.43% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.87% 12.13% 4.80% Russell 2000® Index† 3.93% 14.29% 8.19% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 2.25% 12.62% 4.64% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –0.75% 12.50% 4.64% Russell 2000® Index† 3.93% 14.29% 8.19% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 2.25% 12.62% 4.63% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.25% 12.62% 4.63% Russell 2000® Index† 3.93% 14.29% 8.19% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 3.34% 13.79% 5.72% Russell 2000® Index† 3.93% 14.29% 8.19% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.56%, 2.29%, 2.29% and 1.22% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index. Class A Class B Class C Class S Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Income Dividends, Twelve Months $ $
